 1                                                       HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 9
10          UNITED STATES OF AMERICA,
11                                                            CASE NO. C19-00052 RAJ
                                  Plaintiff,
12                                                            ORDER GRANTING STAY OF
            ELMER J. BUCKARDT, et. al.,                       PRE-TRIAL DEADLINES
13
                                  Defendants.
14
15
16
            This matter comes before the Court on the United States’ motion for a stay of pre-
17
     trial deadlines. Dkt. # 43. Having reviewed the briefing of the parties and the remainder
18
     of the record, the Court finds that good cause justifies a stay of pre-trial deadlines
19
     pending a determination on the United States’ pending motion for summary judgment.
20
     Accordingly, Plaintiff’s motion is GRANTED.
21
22
            Dated this 27th day of March, 2020.
23
24
25
                                                        A
                                                        The Honorable Richard A. Jones
26                                                      United States District Judge
27


     ORDER - 1
